Case: 15-30799          Document: 00513548830              Page: 1    Date Filed: 06/15/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                                 United States Court of Appeals
                                                                                          Fifth Circuit

                                                                                        FILED
                                            No. 15-30799                            June 15, 2016
                                                                                   Lyle W. Cayce
ERGON -ST. JAMES, INCORPORATED,                                                         Clerk


               Plaintiff


v.

PRIVOCEAN M/V, her engines, tackle, apparel, furniture, etc., in rem,

              Defendant

-------------------------------------------------------------------------

BRAVO SHIPPING LIMITED,

              Plaintiff - Appellee - Cross Appellant

v.

PRIVOCEAN SHIPPING LIMITED,

               Defendant - Appellant - Cross Appellee

__________________________________________

In re: In the Matter of the Complaint of PRIVOCEAN SHIPPING LIMITED,
as Owner of the M/V Privocean, Petitioning for Exoneration From or
Limitation of Liability;
BARIBA CORPORATION, as Managing Owner of the M/V Privocean,
Petitioning For
Exoneration From or Limitation of Liability,
     Case: 15-30799      Document: 00513548830         Page: 2    Date Filed: 06/15/2016



                                      No. 15-30799
PRIVOCEAN SHIPPING LIMITED; BARIBA CORPORATION,

              Petitioners - Appellants- Cross Appellees

v.

CRESCENT TOWING & SALVAGE COMPANY, INCORPORATED,

              Claimant - Appellee- Cross Appellant




                  Appeals from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:15-CV-1121
                             USDC No. 2:15-CV-1206
                             USDC No. 2:15-CV-1137


Before DAVIS, JONES, and GRAVES, Circuit Judges.
PER CURIAM:*
       Privocean Shipping Ltd. and Bariba Corp., owners of the motor vessel
Privocean, appeal from an interlocutory order increasing the limitation fund
in this maritime case from $19,000,000 to $23,308,000. Crescent Towing &
Salvage, Inc., has filed a cross-appeal. After consideration of the briefs, record,
applicable law and oral arguments in this matter, the order of the district court
is AFFIRMED.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

                                             2